Citation Nr: 0521714	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  03-18 711A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Basic eligibility for the receipt of nonservice-connected 
pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The appellant served on active duty from May 1962 to April 
1964.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the San 
Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied entitlement to pension 
benefits.

In the appellant's VA Form 9, Appeal to the Board of 
Veterans' Appeals, received in July 2003, he requested a 
hearing before the Board.  In a statement received from the 
appellant in February 2004, he stated he no longer wanted a 
hearing.  Thus, the Board finds that there is no hearing 
request pending at this time.


FINDING OF FACT

The appellant did not serve in the active military, naval or 
air service for at least 90 days during a period of war and 
was not discharged from service due to disability.


CONCLUSION OF LAW

The appellant does not meet the threshold service eligibility 
requirements for the receipt of nonservice-connected pension 
benefits.  38 U.S.C.A. §§ 101, 1521 (West 2002); 38 C.F.R. §§ 
3.1, 3.2, 3.3, 3.6, 3.203, 3.314 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered whether the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002), which became effective 
on November 9, 2000, is applicable to this claim.  The VCAA 
redefines VA's duty to assist, enhances the duty to notify 
claimants about the information and evidence necessary to 
substantiate a claim, and eliminates the requirement that a 
claim be well-grounded.  The VCAA does not affect matters on 
appeal, however, when the issue is limited to statutory 
interpretation, as is the case here.  Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also VAOPGCPREC 5-2004 (June 
2004) (VA not required to provide notice of the information 
and evidence necessary to substantiate a claim where that 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).

A veteran is defined as a person who served in the active 
military, naval or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

The payment of nonservice-connected pension benefits is 
provided to veterans who are permanently and totally disabled 
from a nonservice-connected disability which is not the 
result of willful misconduct, but only where the veteran has 
the requisite service.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 
3.3, 3.314(b).  A veteran meets the necessary service 
requirements if he served in active military, naval or air 
service under one of the following conditions: (1) for 90 
days or more during a period of war; (2) during a period of 
war and was discharged or released from service for a 
service-connected disability; (3) for a period of 90 
consecutive days or more and such period began or ended 
during a period of war; or (4) for an aggregate of 90 days or 
more in two or more separate periods of service during more 
than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 
3.3(a)(3).

VA's determination of whether a claimant's service meets 
these threshold requirements usually is dependent upon 
service department records verifying the character of a 
claimant's service.  See 38 C.F.R. § 3.203; Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  

The appellant's service dates of May 1962 to April 1964 have 
been verified by the National Personnel Records Center.  He 
received an honorable discharge.  

The Board recognizes that the appellant is a "veteran," and 
that he completed more than 90 days of active service.  His 
period of active service did not include serving during a 
period of war.  See 38 C.F.R. § 3.3(a)(3)(i), (ii).  That 
period of active service did not include a period of 90 
consecutive days or more, where such period began or ended 
during a period of war.  See id at (iii).  Finally, the 
appellant does not have an aggregate of 90 days or more in 
two or more separate periods of service during more than one 
period of war.  See id. at (iv).  

The appellant has submitted documentation, showing that he 
was called to active duty for training for a period of 14 
days in April 1965, which would be during a period of war.  
There is no confirmation regarding whether the appellant 
actually served for those 14 days.  Regardless, even if the 
Board accepted that he served on active duty for training for 
14 days during a period of war, such service is not deemed 
"active military, naval, or air service" unless the 
claimant was disabled or died from a disease or injury 
incurred in or aggravated in the line of duty during that 
period of active duty for training.  38 U.S.C.A. § 101(24) 
(West 2002); 38 C.F.R. § 3.6(a).  There is no evidence that 
the appellant meets the criteria necessary for that period of 
active duty for training to be deemed "active service."  
See id.  

For the reasons described above, the Board finds that the 
appellant's service does not meet the threshold requirements 
for eligibility for VA pension benefits.

A claim by an appellant whose service department records fail 
to show threshold eligibility lacks legal merit or legal 
entitlement and must be denied as a matter of law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Because the 
appellant's service does not meet the criteria described, he 
does not meet the basic eligibility requirements for 
nonservice-connected pension and the claim must be denied 
based on a lack of entitlement under the law.

While the appellant is not eligible for pension benefits, he 
is service connected for right corneal scar and a facial scar 
on the left chin.  As such, the appellant is a veteran for VA 
purposes, and his two years of service to the country are 
appreciated.




ORDER

Basic eligibility for the receipt of nonservice-connected 
pension benefits is denied.



_______________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


